                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES - GENERAL

 Case No.       5:19-cv-01004-MWF (SK)                                 Date   June 5, 2019
 Title          Brandon Eli Sanchez v. Kevin K. McAleenan et al.



 Present: The Honorable           Steve Kim, U.S. Magistrate Judge
                  Cheryl Wynn                                              n/a
                  Deputy Clerk                                    Court Smart / Recorder

          Attorneys Present for Petitioner:                Attorneys Present for Respondents:
                   None present                                        None present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

       On May 31, 2019, Petitioner Brandon Eli Sanchez filed a habeas petition under 28
U.S.C. § 2241 on behalf of his father, Eludio Amador Sanchez Lopez (“Mr. Sanchez”), who was
taken into custody by Immigrations and Customs Enforcement. (Pet., ECF 1). Petitioner
sought Mr. Sanchez’s release from the ICE Border Patrol Station in Murrieta, California, where
he was being held after his arrest. (Id. at 2). Alternatively, Petitioner demanded Mr. Sanchez’s
transfer to an ICE facility, the filing of an official notice to appear, and an immigration custody
determination by an Immigration Judge. (Id. at 14). But as soon as the Petition was filed,
Respondents transferred Mr. Sanchez to an ICE facility. (ECF 4).

       For these reasons, Petitioner is ordered to show cause on or before June 10, 2019,
why the Petition should not be dismissed as moot insofar as it seeks Mr. Sanchez’s transfer to
an ICE facility. See Lindquist v. Idaho State Bd. of Corrs., 776 F.2d 851, 853-54 (9th Cir.
1985). He is also ordered to show cause by that deadline why the Petition should not be
dismissed for lack of jurisdiction under 8 U.S.C. § 1252(g)—or other pertinent jurisdiction-
stripping provisions of the Immigration and Nationality Act—insofar as it seeks judicial orders
about ICE’s decision how and when to initiate removal proceedings against Mr. Sanchez. See
Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 482 (1999) (federal courts may
not review decisions or actions of immigration agencies to “commence proceedings, adjudicate
cases, or execute removal orders” under § 1252(g)).

        Petitioner may discharge this order to show cause by filing a notice of voluntary
dismissal without prejudice under Federal Rule of Civil Procedure 41(a). If Petitioner does not
file a voluntary dismissal or other timely response to this order, the Court may recommend
involuntary dismissal of the Petition for failure to prosecute or obey court orders. See Fed. R.
Civ. P 41(b); L.R. 41-1. The Clerk is instructed to attach Form CV-9 (Notice of Voluntary
Dismissal).

Attachment: CV-09

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                              Page 1 of 1
